NO. 28993

 

VS.
EARNEST LUTHER ROBERTS,

B§_,B ._,N qz mm\nz

also known as “er695,”
Petitioner/Defendant-Appellant.

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CR. NO. 07-1-l245)

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, J.,

for the courtH
Petitioner/Defendant-Appellant Earnest Luther Roberts’

apnlication for writ of certiorari filed on April l4, 20lO, is
hereby rejected.

DATED: Honolulu, Hawafi, May 24, 20lO.

FOR THE COURT2
1/1¢v¢oz¢Z_ /¢Z6¢Hl§~4vv

Associate Justice
Shawn A. Luiz,
on the application for

petitioner/defendant~
appellant.

 

JJ.

1 Considered by: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald,

Q'j-§'H 3